                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  BRENDA PARKER,                      )
                                      )
                      Plaintiff,      )
                                      )
                 vs.                  )                      No. 1:17-cv-04404-JMS-MJD
                                      )
  AMAZON.COM.INDC LLC, JOHN NGUYEN, )
  BRENT YODER, OPS MANAGER, and DAVID )
  ALPERSON,                           )
                                      )
                      Defendants.     )

                                             ORDER

       Plaintiff, who is proceeding pro se, is a former employee of Defendant Amazon.com.indc

LLC (“Amazon”) and initiated this lawsuit on November 28, 2017. She alleges, among other

things, that Amazon and Defendants John Nguyen, Brent Yoder, and David Alperson

discriminated against her based on her national origin and religion, retaliated against her, and

violated various laws by interfering with her use of the internet, tracking her cell phone, and

filming her in the women’s restroom. Defendants Amazon, Mr. Yoder, and Mr. Alperson have

moved to dismiss all of the claims against them, and their motion is now ripe for the Court’s

decision. [Filing No. 51.]

                                              I.
                                      STANDARD OF REVIEW

       Under Rule 12(b)(6), a party may move to dismiss a claim that does not state a right to

relief. The Federal Rules of Civil Procedure require that a complaint provide the defendant with

“fair notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). In reviewing

the sufficiency of a complaint, the Court must accept all well-pled facts as true and draw all

                                                 1
permissible inferences in favor of the plaintiff. See Active Disposal Inc. v. City of Darien, 635

F.3d 883, 886 (7th Cir. 2011). A Rule 12(b)(6) motion to dismiss asks whether the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). The

Court will not accept legal conclusions or conclusory allegations as sufficient to state a claim for

relief. See McCauley v. City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011). Factual allegations

must plausibly state an entitlement to relief “to a degree that rises above the speculative level.”

Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is “a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

                                                   II.
                                            BACKGROUND

        The following are the factual allegations in the Complaint, which the Court must accept as

true at this time:

        Ms. Parker was employed by Amazon at its Whitestown, Indiana facility as a packer in the

Large Packing Department, and would also pack in the Small Packing Department on occasion.

[Filing No. 1 at 4.] Amazon had a daily packing quota that every employee had to meet, which

required “a daily rate of 85 and daily pack 850 units per 10 hour shift.” [Filing No. 1 at 5.] Ms.

Parker exceeded the packing quotas from 2015 to 2017. [Filing No. 1 at 5.] When Amazon asked

Ms. Parker if she would switch from the Large Packing Department to the Small Packing

Department, she agreed, but after switching she “realized that her hourly and daily rate were being

manipulated to reflect a slower packing rate of units than what [she] was packing.” [Filing No. 1

at 5-6.] Ms. Parker received positive feedback from the end of 2014 through January 2017. [Filing

No. 1 at 6.]

                                                   2
        In late 2016 to early 2017, Amazon recruited a male associate to harass Ms. Parker, and he

made sexually explicit statements to her that he “has seen all of [her], in all her glory and he started

laughing [and] stated ‘you aren’t no Christian in what I saw.’” [Filing No. 1 at 15-16.] The

associate then was transferred to the night shift or another location and Ms. Parker has not seen

him since. [Filing No. 1 at 16.] Ms. Parker believes that Amazon has used a heat seeking device

called a “flir” to stalk and spy on her while she is in her own apartment and in the privacy of her

own bathroom since 2016. [Filing No. 1 at 16.] She also believes that since 2016 Amazon has

used audio recorders near the lockers at the Whitestown facility to record employees’

conversations, and alleges that Amazon “has willfully violated [her privacy] by listening in on

conversations [she] had on her phone and deliberately interrupting phone calls that [she] attempted

to make while on lunch or break.” [Filing No. 1 at 17.] She also alleges that Amazon broke into

her locker at work several times to “possibly copy personal documents” and to gain access to her

cell phone. [Filing No. 1 at 17.] Additionally, she claims that Amazon hacked into her personal

computer and was deleting emails from her account (among other things), and that Amazon

incorrectly recorded her tax withholding on her annual salary/wage report, which resulted in her

receiving less money. [Filing No. 1 at 18-20.]

        In February 2017, Ms. Parker “was subjected to constant harassment via statements made

to [her] relating to her age and to her religious beliefs by former managers and other Amazon

Associates, up to the last manager of Large Packing, John Nguyen, who stated that [she] was

packing slow, maybe because [she] was feeling her age and was slowing down.” [Filing No. 1 at

6.] Mr. Nguyen stated that “maybe if [Ms. Parker] would not track her units per day, per week

that maybe [she] could make rate.” [Filing No. 1 at 6.] He then instructed her to stop documenting

her units packed per day, but Ms. Parker continued to do so. [Filing No. 1 at 7.] On May 31, 2017,



                                                   3
Mr. Nguyen approached Ms. Parker at her workstation and informed her that she was “receiving a

documented written coach because [she] did not make rate the previous week….” [Filing No. 1 at

7.] Ms. Parker met with the Amazon Human Resources Manager, who “took the side of Amazon’s

directive,” and Ms. Parker informed that individual that she would be filing a complaint with the

Equal Employment Opportunity Commission (“EEOC”). [Filing No. 1 at 7.]

       On June 2, 2017, Ms. Parker completed an Intake Questionnaire with the EEOC in which

she checked boxes indicating that she believed she was being discriminated and retaliated against

because of her race, sex, age, and religion. [Filing No. 1-1 at 2.] Where the form asked for more

details about the alleged discrimination, Ms. Parker wrote:

       •   “I am a Christian and some of forced survey questions questioned whether I
           belong at Amazon”;

       •   “retaliation and joining in on conspiracy because I do battle for my rights”;

       •   “Attempted to give me a verbal warning reduced to computer submission –
           which I refused to sign”;

       •   “Discrimination & illegal activities escalated in the last 60 days”; and

       •   “Manager stated I must comply with working other Departments – in the best
           interest of Amazon.”
[Filing No. 1-1 at 2.] When the form asked what similarly situated individuals were treated better

than Ms. Parker, she wrote: “I know of 4 individuals who complained for months about rate and

manipulation – some left on their own – some fired – one took buy out after peak. 3 were older

adults and all African Americans all new hires black, white, Asian are all treated better than me.”

Filing No. 1-1 at 2.] When the form asked what similarly situated individuals were treated worse

than her, she wrote: “African American males of all ages treated worse. Employees over age 55 –

all nationals treated worse.” [Filing No. 1-1 at 3.] When the form asked what similarly situated

individuals were treated the same, Ms. Parker wrote: “Lady by the name of Brenda…. She was


                                                 4
AA – very loud & verbal – complained for months – just as I have.” [Filing No. 1-1 at 3.] When

the form asked whether there were any witnesses to the alleged discriminatory incidents, Ms.

Parker wrote, “In conversations with some associates – stated Amazon is attempting to fire

numerous individuals to soon go automatic with packing machines then too face made rate often

and now barely make rate – rather not give names – would possibly retaliate by Employer.” [Filing

No. 1-1 at 4.]

       On August 24, 2017, Ms. Parker filed a Charge of Discrimination with the EEOC (“EEOC

Charge”). [Filing No. 1-1 at 5-6.] She stated:

       I am an associate assigned to work in large packaging. I have been employed since
       February 2014. Respondent has engaged in illegal employment practices
       (manipulating production rates and forcing all employees to take a survey before
       they can log into the computer to do their work); forced me to cross train in other
       departments; and given me a verbal warning for not making production rate due to
       my race (black), sex (female), age (56), religion (Christian), and in retaliation for
       informing Human Resource officials I would file a charge with the EEOC.

       I allege retaliation at work and in private because I filed a complaint on Ops
       Manager in 2016 via phone. R has placed me in the back of packing stations several
       times a week.

       I believe R has falsified production rates by percentage and failing to prove non
       production rate. Other associates participate in the discrimination.

[Filing No. 1-1 at 5.] In response to what her discrimination claims were based on, Ms. Parker

checked boxes for “race,” “sex,” “religion,” and “retaliation.” [Filing No. 1-1 at 5.]

       Ms. Parker had not received any written warning, write up, or “time off task write up” until

she received a write up on September 4, 2017 from Mr. Nguyen (who was instructed by Mr. Yoder

to give her the write up) related to their May 31, 2017 meeting. [Filing No. 1 at 7.] Although it is

not the normal practice for an employee to have to meet with Human Resources to receive a write

up, Mr. Nguyen “deliberately attempted to intimidate [Ms. Parker] by requiring [her] to appear at

HR….” [Filing No. 1 at 8.] Ms. Parker refused to electronically sign the write up and, when she

                                                 5
asked why she was receiving the write up, a Human Resources employee asked Ms. Parker to

follow her to the women’s restroom. [Filing No. 1 at 9.] Once inside the women’s restroom, Ms.

Parker pointed to the ceiling and asked the Human Resources employee, “What is that?” [Filing

No. 1 at 9.] The Human Resources employee said “That is not a camera.” [Filing No. 1 at 9.] Ms.

Parker said “What is that then?,” and the Human Resources employee stated “That is not a camera”

and said she would send someone to Ms. Parker’s workstation to tell her what it was. [Filing No.

1 at 9-10.] No one came to Ms. Parker’s workstation to “offer explanation or cause for a camera

being installed in the women’s restroom…” [Filing No. 1 at 10.]

         Ms. Parker was enrolled in IUPUI’s “CIT Certificate Program” but, because she received

a write up, she could not qualify for Amazon’s Career Choice Program (which reimburses 90% of

tuition) or its School Accommodations. 1 [Filing No. 1 at 8.]

         At this time, Ms. Parker was leaving work at 3:00 p.m. on Tuesdays to attend class at 6:00

p.m. in downtown Indianapolis. [Filing No. 1 at 10.] She would then make up the missed hours

on Thursdays. [Filing No. 1 at 10.] On September 6, 2017, Mr. Nguyen approached Ms. Parker

and stated that she “was not making rate.” [Filing No. 1 at 10.] She then “endured numerous

questions, statements and accusations from other packing associates and managers, questioning

[her] beliefs, why [she] did not appear to like certain music and why [she] did not belong to any

of Amazon’s numerous ‘clicks.’” [Filing No. 1 at 10.]

         Ms. Parker alleges that Amazon associates had to complete a Connection Survey

Questionnaire “before each associate [could] begin their daily duties of packing.” [Filing No. 1 at

11.] She alleges that 95% of the questions had “nothing to do with the duties of the associate or

employment with Amazon,” and that most of the questions “consisted of personal and private



1
    The Complaint does not explain what “School Accommodations” are.
                                                 6
informational questions that Amazon forced an answer from all associates before they could start

their shift of work.” [Filing No. 1 at 11.] Ms. Parker alleges that she asked other associates about

the questions on their surveys, and that “there were times questions were especially created for

[her] as a Christian, over 40 years old and black.” [Filing No. 1 at 12.] She also alleges that the

survey included numerous questions about a lawsuit she had initiated in federal court. [Filing No.

1 at 12.] Specifically, she alleges that the Connection Survey Questionnaire asked her: (1) “Do

you not complain about issues relating to [your] job because [you] feared what will happen to

[you]?”; (2) “Do[es] Plaintiff intend to learn about all subjects of law or just what Plaintiff is

litigating at present?” (3) “Do you feel you belong here at Amazon as a minority Christian?” and

(4) “What Superpowers do[es] Plaintiff have?” [Filing No. 1 at 12-13.]

         In August 2017, Mr. Nguyen insisted that Ms. Parker be cross-trained in the AFE

Department, 2 even though Ms. Parker did not want to receive that training. [Filing No. 1 at 13.]

Ms. Parker was pulled from the Large Packing department usually in the midday, and sent to AFE

for packing and then threatened with a write up for not making her rate. [Filing No. 1 at 13.] Mr.

Nguyen, however, was “unable and unwilling to break down the procedures he followed in the

Application utilized by Amazon to track rates (ADAPT) to show how [she] did not make rate.”

[Filing No. 1 at 14.] When Ms. Parker packed “swiftly and accurately” for a day, Mr. Nguyen

would claim that the ADAPT program exhibited an error. [Filing No. 1 at 14.] Amazon, at Mr.

Yoder’s direction, then continued to implement new rules on the packing rates “in attempts to

entrap [Ms. Parker] in her efforts to continue to make rate.” [Filing No. 1 at 15.]

         Ms. Parker claims that Amazon had a practice of “get[ting] rid of older associates to make

room for younger associates,” and “utilize[d] an employment agency, which caters to Asian



2
    The Complaint does not set forth what “AFE” stands for.
                                                 7
individuals to hire more Asians in packing Large and Small, packing in AFE, stowing and picking

departments.” [Filing No. 1 at 20-21.] She alleges that Amazon has targeted her because it

“decided that [she] did not belong at Amazon and Amazon appear[ed] to be bothered by [her] age,

religious preference and understanding of law.” [Filing No. 1 at 21.] Ms. Parker began feeling

unsafe at Amazon and “believed her mental, Spiritual and physical well-being was being

jeopardized” by staying at Amazon. [Filing No. 1 at 9.] She applied for a leave of absence, but

her request was denied because she “had an active written write up.” [Filing No. 1 at 9.] Ms.

Parker voluntarily left her employment at Amazon in September 2017 after completing Amazon’s

Career Choice Program and accepting a voluntary buyout. [Filing No. 1 at 10; Filing No. 1 at 18-

19.]

       Ms. Parker sets forth claims for: (1) national origin discrimination under Title VII; (2)

religious discrimination under Title VII; (3) retaliation under Title VII; (4) violation of the

Communications Act, 47 U.S.C. § 333; (5) violation of “S 1212 H.R. 2168 for willful and malice

live tracking of mobile phone”; and (6) “unlawful filming in women’s restroom.” [Filing No. 1 at

21-31.] She seeks lost wages and benefits, compensatory damages, punitive damages, fees and

expenses, and prejudgment interest. [Filing No. 1 at 31-32.]

                                                III.
                                            DISCUSSION

       Amazon, Mr. Yoder, and Mr. Alperson move to dismiss all of Ms. Parker’s claims. [Filing

No. 51.] 3 Ms. Parker has not timely responded to Defendants’ motion, and her pro se status does



3
  The Court dismissed Ms. Parker’s claims against Mr. Nguyen with prejudice in an Order entered
contemporaneously with this Order. The Court also notes that although Ms. Parker names “Ops
Manager (unable to remember name at this time)” as a defendant, she does not include any specific
allegations against him or her other than to allege that he or she failed to investigate “a complaint
[she] lodged around the time of peak 2015 or 2016.” [Filing No. 1 at 2.] Ms. Parker does not
mention the 2015/2016 complaint or lack of investigation again in her Complaint. The Court
                                                 8
not excuse her failure to respond. See McMasters v. United States, 260 F.3d 814, 818 (7th Cir.

2001). While the Court could grant Defendants’ motion on that basis alone, Local Rule 7-1(c)(5)

(“[t]he court may summarily rule on a motion if an opposing party does not file a response within

the deadline”), it will consider the merits of Defendants’ arguments.

       A. Federal Claims

           1. National Origin Discrimination Claim (Count I)

       Ms. Parker sets forth a claim for national origin discrimination under Title VII. [Filing No.

1 at 21-23.] Defendants argue that Ms. Parker’s national origin discrimination claim should be

dismissed because she did not exhaust her administrative remedies since she failed to raise that

claim in her EEOC Charge, and because she fails to state an adequate claim for relief in any event.

[Filing No. 52 at 7-10.]

       A plaintiff cannot challenge adverse employment actions in court under Title VII that she

did not include in her EEOC charge, unless the events underlying those actions are reasonably

related to the charges in the EEOC complaint. Lloyd v. Swifty Transp., Inc., 552 F.3d 594, 602

(7th Cir. 2009); see also Jones v. Res-Care, Inc., 613 F.3d 665, 670 (7th Cir. 2010) (“[G]enerally,

Title VII claims that were not included in an EEO charge are barred”). In the context of

employment discrimination specifically, the Seventh Circuit has held that a complaint may only

include a claim not brought in an EEOC charge if the plaintiff shows that: (1) the claim in the

complaint is “like or reasonably related” to the allegations in the EEOC charge; and (2) the claim

in the complaint was expected to grow out of an EEOC investigation of the charge. Delgado v.




DISMISSES “Ops Manager” as a defendant because Ms. Parker has not set forth any cognizable
claims against him or her.
                                                9
Merit Systems Protection Board, 880 F.3d 913, 926 (7th Cir. 2018). To be reasonably related, the

charge must describe the same conduct and implicate the same individuals. Id.

       Despite there being a box to check for “National Origin” on the EEOC Charge form, Ms.

Parker only checked the “race,” “sex,” “religion,” and “retaliation” boxes in a section titled

“DISCRIMINATION BASED ON.” [Filing No. 1-1 at 5.] Moreover, it is not at all clear from

the allegations in Ms. Parker’s Complaint whether the types of discrimination Ms. Parker did

include in her EEOC Charge are reasonably related to national origin discrimination. Specifically,

her allegations do not indicate that a national origin discrimination claim would involve the same

conduct or the same individuals as her race, sex, and religion discrimination claims and her

retaliation claim. Ms. Parker’s national origin discrimination claim fails because she did not

exhaust her administrative remedies related to that claim.

       Additionally, and in any event, Ms. Parker has failed to adequately allege a national origin

discrimination claim. In connection with that claim, she alleges that she was subjected to a hostile

work environment, was “stalk[ed] by spy camera being placed in women’s restroom,” was

“harassed by other associates at the direction of Defendants Yoder and Alperson,” and was “forced

to leave because the environment was a detriment to [her] health and safety.” [Filing No. 1 at 22.]

But she does not link these allegations to her national origin and, indeed, does not even specify

what her national origin is. She has not alleged enough facts which, if accepted as true, would

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       Defendants’ Amended Motion to Dismiss Ms. Parker’s national origin discrimination

claim is GRANTED.




                                                 10
           2. Religious Discrimination Claim (Count II)

       Ms. Parker alleges that Amazon has violated Title VII by discriminating against her based

on her religion. She alleges that she is Christian, and that she was “subjected to adverse

employment actions, including and not limited to hostile work environment, stalking by spy

camera being placed in women’s restroom… [and] harassed by other associates at the direction of

Defendants Yoder and Alperson, while they attempted to get [her] to respond to illegal activities

in a negative manner to cause [her] to be fired for verbal confrontation, threats, and

insubordination.” [Filing No. 1 at 24.] Defendants argue that Ms. Parker has not adequately

alleged a religious discrimination claim because she did not suffer an adverse employment action

since she left Amazon voluntarily, and because her allegations are conclusory.

       To plausibly allege a religious discrimination claim, a plaintiff must allege, among other

things, that her employer took an adverse employment action because of her religion. See Khowaja

v. Sessions, 893 F.3d 1010, 1014-15 (7th Cir. 2018) (to succeed on religious discrimination claim

on summary judgment, plaintiff must show: “(1) she is a member of a protected class; (2) her job

performance met [her employer’s] legitimate expectations; (3) she suffered an adverse

employment action; and (4) another similarly situated individual who was not in the protected class

was treated more favorably”) (citation and quotation omitted); Grossman v. S. Shore Pub. Sch.

Dist., 507 F.3d 1097, 1098 (7th Cir. 2007) (“[t]he issue is whether the plaintiff’s specific religious

beliefs were a ground for” an adverse employment action). An employee can suffer an adverse

employment action when she voluntarily resigns – as Ms. Parker did – “only if the resignation

qualifies as a constructive discharge.” Norwood v. East Allen County Schools, 2018 WL 4680008,

*11 (N.D. Ind. 2018) (quotation and citation omitted).




                                                 11
       Constructive discharge involves conditions that are “even more egregious than the high

standard for hostile work environment claims, because, in the ordinary case, an employee is

expected to remain employed while seeking redress.” Boumehdi v. Plastag Holdings, LLC, 489

F.3d 781, 789 (7th Cir. 2007) (citation omitted). “A person is constructively discharged when she

is not terminated from her employment, but quits because the working conditions are such that

remaining in that employment is ‘simply intolerable.’” Tarpley v. City Colleges of Chicago, ---

Fed. App’x ----, 2018 WL 5255262, *8 (7th Cir. 2018) (quoting McPherson v. City of Waukegan,

379 F.3d 430, 440 (7th Cir. 2004)); see also Pa. State Police v. Suders, 542 U.S. 129, 141 (2004)

(“Under the constructive discharge doctrine, an employee’s reasonable decision to resign because

of unendurable working conditions is assimilated to a formal discharge for remedial purposes”).

       The Court rejects Defendants’ argument that Ms. Parker has not alleged that she suffered

an adverse employment action merely because she resigned, because she can still have suffered an

adverse employment action if her working conditions were so intolerable that she was forced to

resign, or was constructively discharged. The Court finds, however, that she has not adequately

alleged that she was constructively discharged. Specifically, Ms. Parker alleges that she “was

unsafe at Amazon, which forced [her] to join the ranks of the unemployed,” and that she was

“forced to leave because the environment was a detriment to [her] health and safety,” but also

alleges that she accepted a buyout offer upon completing Amazon’s Career Choice Program. Put

simply, Ms. Parker does not set forth any further allegations regarding why her working conditions

were so intolerable that she had to leave. See Tarpley, 2018 WL 5255262 at *9 (plaintiff failed to

establish that she suffered from “intolerable working conditions that prompted her August 5

resignation such that it could be considered a constructive discharge”). Ms. Parker’s allegations

do not come close to rising to the level needed to allege that she was constructively discharged.



                                                12
        Moreover, even if Ms. Parker had adequately alleged that she suffered an adverse

employment action, she has not plausibly alleged that Defendants took actions based on her

religion.   Ms. Parker alleges that Defendants took various actions against her – including

interfering with the use of her computer and cell phone, placing cameras in the women’s restroom,

and manipulating her quota numbers – and alleges that she is a Christian, but significantly does

not allege that Defendants took these actions based on her religion. [See Filing No. 1 at 23-25.]

        Defendants’ Amended Motion to Dismiss as it relates to Ms. Parker’s religious

discrimination claim is GRANTED.

            3. Retaliation Claim (Count III)

        Ms. Parker alleges that Amazon retaliated against her for meeting with Human Resources

management and for contacting the EEOC to file a charge against Amazon. [Filing No. 1 at 25-

26.] Defendants argue that Ms. Parker’s retaliation claim fails as a matter of law because she

voluntarily resigned, she has not alleged any facts to suggest she was treated unfairly or differently

from any similarly situated employee who did not file an EEOC charge, and the three months

between the filing of her EEOC Charge and her written warning is too long to support a retaliation

claim. [Filing No. 52 at 22-23.]

        To succeed on a retaliation claim, Ms. Parker must show on summary judgment that: “(1)

she engaged in protected activity; (2) she suffered an adverse action; and (3) there was a causal

connection between the two.” Wetzel v. Glen St. Andrew Living Community, LLC, 901 F.3d 856,

868 (7th Cir. 2018). “A protected activity can include some step in opposition to a form of

discrimination protected under the statute, and the employee needs only a good-faith and

reasonable belief that the conduct she is opposing is unlawful.” Owens v. Old Wisconsin Sausage

Co., Inc., 870 F.3d 662, 668 (7th Cir. 2017). An adverse action in the retaliation context is “one



                                                 13
which might well have dissuaded a reasonable worker from engaging in protected activity such as

making or supporting a charge of discrimination.” Robinson v. Perales, 894 F.3d 818, 830 (7th

Cir. 2018).

       Ms. Parker alleges that she suffered retaliation for meeting with Human Resources

personnel and for filing an EEOC Charge. [Filing No. 1 at 25.] But she has not alleged how those

two events led to her voluntary resignation from Amazon. Indeed, she does not specify which

meeting with Human Resources she relies on to support her retaliation claim, nor how filing her

EEOC Charge led to her decision to resign. Accordingly, her retaliation claim fails as a matter of

law and Defendants’ Amended Motion to Dismiss as to that claim is GRANTED.

              4. Federal Communication Act Claim (Count IV)

       Ms. Parker alleges that Defendants violated 47 U.S.C. § 333, part of the Federal

Communications Act (“FCA”), by interfering with her use of the internet, blocking connections to

her school to complete homework and research and check email, and interfering with the streaming

of movies and news to her personal and school computers. [Filing No. 1 at 26-29.] Defendants

argue that Ms. Parker’s claim under 47 U.S.C. § 333 should be dismissed because there is no

private right of action under that provision. [Filing No. 52 at 10-13.]

       Section 333 of the FCA provides that “No person shall willfully or maliciously interfere

with or cause interference to any radio communications of any station licensed or authorized by or

under this chapter or operated by the United States Government.” The Court agrees with

Defendants that a private right of action has not been recognized under the FCA. See Daly v.

Columbia Broad. Sys., Inc., 309 F.2d 83 , 85 (7th Cir. 1962) (“There is no provision in Sec. 315(a),

or in any other part of the Act, which gives a private individual a cause of action to recover

damages for an alleged violation of the Act”); Harrison-Halsted Community Group, Inc. v.



                                                14
Housing and Home Finance Agency, 310 F.2d 99, 104 (7th Cir. 1962) (“Very recently, we held

the [FCA], which contains no provision for a judicial review, barred the bringing of a private cause

of action to recover damages for a violation of that Act”); Lechtner v. Brownyard, 679 F.2d 322,

327 (3d Cir. 1982) (“There is no explicit grant of a private cause of action in the [FCA]”).

Defendants’ Amended Motion to Dismiss Ms. Parker’s claim under the FCA, 47 U.S.C. § 333, is

GRANTED.

           5. Claim for Violation of “S 1212 H.R. 2168” (Count V)

       Ms. Parker sets forth a claim for violation of “S 1212 H.R. 2168,” in which she alleges that

Defendants monitored activity on her mobile phone, prevented her from making calls on her

mobile phone and “obtaining needed information,” and caused a hostile work environment. [Filing

No. 1 at 29-30.]     Defendants argue that Ms. Parker is referring to Senate Bill 1212, the

“Geolocational Privacy and Surveillance Act,” which was a bill introduced in the United States

Congress in 2011 to “amend title 18, United States Code, to specify the circumstances in which a

person may acquire geolocation information and for other purposes.” [Filing No. 52 at 15 (quoting

https://www.govtrack.us/congress/bills/112/s1212/text).] Defendants note that Senate Bill 1212

was never enacted, so cannot form the basis for a claim.

       Senate Bill 1212 was introduced on June 15, 2011 to the United States Congress, but was

never enacted. See https://www.govtrack.us/congress/bills/112/s1212 (“This bill was introduced

on June 15, 2011, in a previous session of Congress, but was not enacted”). Because it was not

enacted into law, it cannot form a basis for a claim, and Defendants’ Amended Motion to Dismiss

as to Ms. Parker’s claim for violation of “S 1212 H.R. 2168” is GRANTED.




                                                15
             6. Miscellaneous Federal Claims

          Ms. Parker vaguely references several additional federal claims in her Complaint but does

not set them forth as separate Counts, so it is difficult to discern whether she intends to assert these

claims. Defendants have addressed these potential claims, presumably out of an abundance of

caution, and the Court will do the same.

                     a. Tax-Based Claims

          Ms. Parker alleges in her Complaint that Amazon improperly withheld certain taxes “from

[her] sale of stock in 2016” and “from [her] final pay check for completing Career Choice

Certification in CIT at IUPUI.” [Filing No. 1 at 4; Filing No. 1 at 19 (“Amazon illegally added

Plaintiff’s sale of stocks back into Plaintiff’s earned wages but with less tax withholdings than

Amazon actually deducted from the stocks and lesser proceeds eventually paid to Plaintiff”).

Defendants argue that Ms. Parker does not have a private right of action “for an employer’s alleged

failure to withhold or pay Social Security, unemployment, and income taxes.” [Filing No. 52 at

13-14.]

          When an employer withholds taxes, it is immune from suit from an employee for improper

withholding. 26 U.S.C. § 3403 (“The employer shall be liable for the payment of the tax required

to be deducted and withheld under this chapter, and shall not be liable to any person for the amount

of any such payment”); see also Burda v. M. Ecker Co., 2 F.3d 769, 775 (7th Cir. 1993) (“when

an entity…is acting as a private tax collector pursuant to federal tax laws, it is immune from suit”);

Edgar v. Inland Steel Co., 744 F.2d 1276, 1278 (7th Cir. 1984) (“Employees have no cause of

action against employers to recover wages withheld and paid over to the government in satisfaction

of federal income tax liability”). Defendants’ Amended Motion to Dismiss Ms. Parker’s potential

tax-based claims is GRANTED.



                                                  16
                   b. Privacy Protection Act Claim

       Ms. Parker mentions in passing the Privacy Protection Act, 42 U.S.C. § 2000aa, et seq. (the

“PPA”), in her Complaint. 4 [Filing No. 1 at 4.] Defendants argue that the PPA relates to conduct

by governmental employees, not private entities or individuals, in connection with the

investigation or prosecution of criminal offenses. [Filing No. 52 at 14-15.] Because the PPA only

authorizes a private right of action against the United States or a state government, Defendants

argue, Ms. Parker’s claim fails as a matter of law. [Filing No. 52 at 15.]

       The PPA provides a private right of action for individuals for damages for a search or

seizure of materials in violation of the PPA:

       (1) against the United States, against a State which has waived its sovereign
           immunity under the Constitution to a claim for damages resulting from a
           violation of this chapter, or against any other governmental unit, all of which
           shall be liable for violations of this chapter by their officers or employees while
           acting within the scope or under color of their office or employment; and

       (2) against an officer or employee of a State who has violated this chapter while
           acting within the scope or under color of his office or employment, if such State
           has not waived its sovereign immunity as provided in paragraph (1).
42 U.S.C. § 2000aa-6(a). Because the PPA only provides a private right of action for individuals

against the United States, state governments, or officers or employees of a state, Ms. Parker’s PPA

claim against Amazon – a private entity – and/or the individual Defendants fails as a matter of law.

To the extent Ms. Parker asserts a claim under the PPA, Defendants’ Amended Motion to Dismiss

is GRANTED.




4
  Ms. Parker cites to 42 U.S.C. § 2000a of the PPA. [Filing No. 1 at 4.] Because 42 U.S.C. §
2000a is not part of the PPA, the Court assumes this is a typographical error and Ms. Parker meant
to cite to 42 U.S.C. § 2000aa.
                                                 17
                   c. Title VII and ADEA Claims Against the Individual Defendants

       In the “Introduction and Statement of Facts” section of her Complaint, Ms. Parker vaguely

refers to claims of race discrimination under Title VII and age discrimination under the Age

Discrimination in Employment Act (“ADEA”). [Filing No. 1 at 3-4.] To the extent Ms. Parker

intends to allege Title VII and ADEA claims against the individual Defendants, those claims fail

as a matter of law because there is no individual liability under either Title VII or the ADEA. See

Passananti v. Cook Cty., 689 F.3d 655 n.4 (7th Cir. 2012) (“Title VII authorizes suit only against

the employer. Individual people who are agents of the employer cannot be sued as employers

under Title VII”) (emphasis omitted); Horwitz v. Board of Educ. of Avoca School Dist. No. 37,

260 F.3d 602, 610 n.2 (7th Cir. 2001) (“we have suggested that there is no individual liability

under the ADEA”); Showalter v. Richmond, 2010 WL 746785, *2 (S.D. Ind. 2010) (“in this circuit,

an individual is not a proper ADEA defendant”). Accordingly, any claims under Title VII and the

ADEA against Mr. Yoder and Mr. Alperson are DISMISSED.

                   d. Section 1981 Claims for Non-Race-Based Discrimination

       Ms. Parker lists 42 U.S.C. § 1981e in the “Introduction and Statement of Facts” section of

her Complaint, but does not specify what right she claims has been violated. [Filing No. 1 at 4.]

Defendants argue that § 1981 only provides a cause of action for race discrimination, so any other

types of discrimination are not actionable under § 1981. [Filing No. 52 at 17-18.]

       The Court agrees that § 1981 only applies to race discrimination claims, and not claims of

discrimination based on age, religion, or national origin. See Morris v. Office Max, Inc., 89 F.3d

411, 413 (7th Cir. 1996) (“To establish a claim under § 1981, the plaintiffs must show that (1) they

are members of a racial minority; (2) the defendant had an intent to discriminate on the basis of

race; and (3) the discrimination concerned one or more of the activities enumerated in the



                                                18
statute….”). So, to the extent Ms. Parker asserts claims under § 1981 for any type of discrimination

other than race discrimination, those claims are DISMISSED.

                   e. Age Discrimination Claim Under the ADEA

       Ms. Parker refers to the ADEA in the “Introduction and Statement of Facts” section of her

Complaint, and alleges elsewhere in her Complaint that she asked whether other Amazon

associates were asked survey questions or whether “there were times questions were especially

created for plaintiff as a Christian, over 40 years old and black,” and that Amazon “has an illegal

practice to get rid of older associates to make room for younger associates to be hired to replace

the ones illegally fired for forced to quit.” [Filing No. 1 at 4; Filing No. 1 at 12; Filing No. 1 at

20.] Defendants argue that any ADEA claim would fail because Ms. Parker’s allegations do not

lead to a plausible inference that she suffered an adverse employment action. [Filing No. 52 at 20-

21.]

       To recover under the ADEA, a plaintiff must “‘prove, by a preponderance of the evidence,

that age was the ‘but-for’ cause of the challenged adverse employment action.’” Carson v. Lake

County, Indiana, 865 F.3d 526, 532 (7th Cir. 2017) (quoting Gross v. FBL Financial Servs., Inc.,

557 U.S. 167, 180 (2009); Fleishman v. Continental Casualty Co., 698 F.3d 598, 603 (7th Cir.

2012)). As with her religious discrimination claim, Ms. Parker’s allegations do not plausibly allege

that she suffered an adverse employment action. Because she accepted a buyout and resigned from

Amazon, Ms. Parker would need to allege that conditions at Amazon were so intolerable that she

was constructively discharged. As discussed above, she has not done this. Moreover, Ms. Parker

merely refers to her age as being over forty, but does not allege that any adverse employment

actions she suffered were due to her age. To the extent Ms. Parker asserts a discrimination claim

under the ADEA, the Court GRANTS Defendants’ Amended Motion to Dismiss that claim.



                                                 19
                   f. Race Discrimination Claim

       As with her age discrimination references, Ms. Parker mentions race discrimination in the

“Introduction and Statement of Facts” section of her Complaint and mentions being African

American elsewhere in her Complaint. [Filing No. 1 at 4; Filing No. 1 at 22.] Defendants argue

that any race discrimination claim fails because Ms. Parker has not alleged that she suffered an

adverse employment action, and because her allegations are conclusory and “in no way suffice to

state a plausible claim for relief with respect to race…discrimination.” [Filing No. 52 at 24.]

       As with her claims for religious and age discrimination, Ms. Parker must allege that she

suffered an adverse employment action to succeed on a race discrimination claim. See Ferrill v.

Oak Creek-Franklin Joint School District, 860 F.3d 494, 500 (7th Cir. 2017) (to establish prima

facie case of race discrimination on summary judgment, plaintiff must show that: “(1) [she] is a

member of a protected class; (2) [she] performed [her] job to [her] employer’s expectations; (3)

[she] suffered an adverse employment action; and (4) one or more similarly situated individuals

outside [her] protected class received better treatment”). As discussed above, Ms. Parker has not

sufficiently alleged that she suffered an adverse employment action. Further, while she mentions

her race in passing in her Complaint, she does not allege that the acts which she complains of –

being filmed by a “spy camera,” being harassed be other associates, having her packing rate

measured inaccurately, and being subjected to interference while using her computer and cell

phone – had anything to do with her race.           Because she has not plausibly alleged a race

discrimination claim, the Court GRANTS Defendants’ Amended Motion to Dismiss that claim to

the extent that Ms. Parker intends to assert it.




                                                   20
                   g. Wiretap Act Claim

        In her “Introduction and Statement of Facts” section of her Complaint, Ms. Parker

mentions the “Federal Electronic Communication Privacy Act, 18 U.S.C. Section 2510 et seq.”

(the “Wiretap Act”). [Filing No. 1 at 4.] She does not mention the Act again in her Complaint.

Defendants argue that Ms. Parker has not adequately alleged a claim under the Wiretap Act.

       Ms. Parker has not alleged a viable claim under the Wiretap Act. Merely stating that she

brings her action under the Act, without any allegations regarding how Defendants violated the

Act, is not sufficient. See Iqbal, 556 U.S. at 672 (“a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged”). To the extent Ms. Parker

intended to allege a claim under the Wiretap Act, Defendants’ Amended Motion to Dismiss that

claim is GRANTED.

       B. State Law Claim

           1. Claim for “Unlawful Filming in Women’s Restroom” (Count VI)

       Ms. Parker titles her final claim “Unlawful Filming in Women’s Restroom,” and alleges

that Amazon “has engaged in unlawful filming of females at Indy 1, by placing a spy camera inside

the women’s restroom located on the first floor, below Large Packing area,” which has caused her

to “continuously experience anxiety when entering any public restroom….” [Filing No. 1 at 30.]

Defendants assume that Ms. Parker intends to assert an invasion of privacy claim, and argue that

she has not provided allegations sufficient to support her claim. [Filing No. 52 at 27-28.]

       The Court will also treat Ms. Parker’s “unlawful filming” claim as a state law invasion of

privacy claim. The Court ultimately has discretion whether to exercise supplemental jurisdiction



                                                 21
over a plaintiff’s state claw claims. Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639

(2009); see 28 U.S.C. § 1367(c) (“The district courts may decline to exercise supplemental

jurisdiction over a claim…if…the district court has dismissed all claims over which it has original

jurisdiction….”). When deciding whether to exercise supplemental jurisdiction, “‘a federal court

should consider and weigh in each case, and at every stage of the litigation, the values of judicial

economy, convenience, fairness, and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

        The Seventh Circuit has made clear that “the usual practice is to dismiss without prejudice

state supplemental claims whenever all federal claims have been dismissed prior to trial.” Groce

v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999); see also Sharp Electronics Corp. v.

Metropolitan Life Ins. Co., 578 F.3d 505, 514 (7th Cir. 2009) (“Normally, when all federal claims

are dismissed before trial, the district court should relinquish jurisdiction over pendent state-law

claims rather than resolving them on the merits”) (citation and quotation marks omitted).

Exceptions to the general rule exist “(1) when the statute of limitations has run on the pendent

claim, precluding the filing of a separate suit in state court; (2) [when] substantial judicial resources

have already been committed, so that sending the case to another court will cause duplication of

effort; or (3) when it is absolutely clear how the pendent claims can be decided.” Davis v. Cook

Cnty., 534 F.3d 650, 654 (7th Cir. 2008) (quoting Wright v. Associated Ins. Cos. Inc., 29 F.3d

1244, 1251 (7th Cir. 1994) (internal quotation marks omitted)).

        The relevant factors weigh in favor of the Court following the “usual practice” and

relinquishing supplemental jurisdiction over Ms. Parker’s invasion of privacy claim. Groce, 193

F.3d at 501. Both federal and state law toll the relevant limitations period when claims are pending

in a civil action (except in limited circumstances not present here). See 28 U.S.C. § 1367(d); Ind.



                                                   22
Code § 34-11-8-1; see also Hemenway v. Peabody Coal Co., 159 F.3d 255, 266 (7th Cir. 1998).

Further, there is no indication that the Court or the parties have expended significant resources on

this claim. Accordingly, the Court exercises its discretion to relinquish supplemental jurisdiction

over Ms. Parker’s “unlawful filming”/invasion of privacy claim, Defendants’ Amended Motion to

Dismiss as to that claim is DENIED AS MOOT, and that claim is DISMISSED WITHOUT

PREJUDICE. 5

                                             IV.
                                         CONCLUSION
       For the foregoing reasons, the Court:

       •   GRANTS Defendants’ Amended Motion to Dismiss as to Ms. Parker’s
           federal claims, and DISMISSES those claims WITH PREJUDICE;6 and

       •   DENIES AS MOOT Defendants’ Amended Motion to Dismiss as to Ms.
           Parker’s state law invasion of privacy claim and DISMISSES that claim
           WITHOUT PREJUDICE. [51].
Final judgment will enter accordingly.




5
  Additionally, to the extent Ms. Parker may have been seeking to assert a state law conversion
claim against Amazon relating to its purported over withholding of taxes, the Court would decline
to exercise supplemental jurisdiction over such a claim.
6
  Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff may amend its complaint
once as a matter of course in response to a motion to dismiss. Brown v. Bowman, 2011 WL
1296274, *16 (N.D. Ind. 2011). The 2009 notes to that rule emphasize that this amendment “will
force the pleader to consider carefully and promptly the wisdom of amending to meet the
arguments in the motion. A responsive amendment may avoid the need to decide the motion or
reduce the number of issues to be decided, and will expedite determination of issues that otherwise
might be raised seriatim.” Ms. Parker did not timely amend her Complaint in response to
Defendants’ Amended Motion to Dismiss. The Court is not required to give her another chance
to plead her claims because she has already had an opportunity to cure deficiencies in her pleadings
and, as discussed in the Court’s Order entered contemporaneously herewith, failed to do so in a
timely fashion. See Emery v. American General Finance, Inc., 134 F.3d 1321, 1323 (7th Cir.
1998). Further, the Court is not convinced that Ms. Parker could, in fact, successfully amend her
Complaint to cure the defects identified above, even if given the opportunity to do so.
Accordingly, the Court, in its discretion, dismisses Ms. Parker’s federal claims with prejudice.
Her state law claim is dismissed without prejudice to bringing that claim in state court.
                                                23
          Date: 10/26/2018




Distribution via ECF only to all counsel of record

Distribution via United States Mail to:

Brenda Parker
P.O. Box 135
Valparaiso, IN 46384




                                             24
